Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previously made 112 rejection of claim 2 is upheld. Although Applicant amended said claim said amendments did not correct the deficiencies.

The previously made 102 rejection has been withdrawn in view of the amendments however a new rejection is made as necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 16


	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CYR US 2018/0191339.

CYR teaches:
1. A semiconductor device comprising: 

a second transistor (ie transistor of Q1) having a third electrode electrically connected to the second electrode, a fourth electrode, and a second control electrode, the second transistor configured to receive a voltage at the second control electrode to perform an analog operation; 
a variable power supply (72, FIG5 and spec. para. 17) electrically connected to the second control electrode; and 
a third transistor having a fifth electrode electrically connected to the fourth electrode, a sixth electrode, and a third control electrode (said “third transistor” read on by one of said plural transistors that make up each of said transistors as shown in FIGURE 3 noting FIG3, see para. 8 and 16; or said IGBTs being made of pair of MOSFETs, para. 23; or read on by said additional leg not shown comprising like phase-leg configuration in order to provide ie. three-phase power noting that all transistor configurations as provided above are “electrically connected” to form a complete and operative circuit.

13. A power conversion apparatus comprising the semiconductor device according to claim 1 (see para. 2 and 16).  

14. A vehicle comprising the semiconductor device according to claim 1 (para. 69).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CYR US 2018/0191339 and Suzuki et al. US 2017/0100998.

CYR fails to teach:
12. The semiconductor device according to claim 1, wherein the semiconductor device is mounted on a single package. 
	Suzuki teaches wherein the semiconductor device is mounted on a single package (see spec. para. 25).  
	It would have been obvious to one of ordinary skill in the art to provide said mounting as taught by Suzuki into the system of CYR with the motivation to provide a known and desirable means of construction/production to realize said circuitry of CYR. 

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836